DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed after the mailing date of the Application on 11/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 6,209,576).
With regards to claim 9:
Davis discloses (refer to Fig. 1 below) a liquid delivery system comprising:
a system controller (14’);
a mainline (80’) selectively coupled to a liquid source (municipal water source) using a master valve (16’);
a flow meter (12’) in the mainline and communicatively coupled to the system controller (14’); and
the master valve (16’) between the mainline and a utility fluid line (74) at an inlet to the mainline, the master valve (16’) being communicatively coupled to the system controller (14’), wherein (see Column 6, line 17 to Column 7, line 9) the system controller (14’) is configured to generate control signals for the master valve to test the liquid delivery system for leaks, generate a leak indicator based on a signal received from the flow meter, and release gas from the mainline prior to the test (Column 6, line 18-29).

    PNG
    media_image1.png
    1047
    811
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 10:
 	Davis discloses (Column 3, line 81 to Column 4, line 17) the liquid delivery system, as recited in claim 9, wherein the system controller comprises:
 	a storage element configured to store instructions; and
 	a processor configured to execute the instructions,
 	wherein the instructions are executable by the processor to cause the processor to generate the control signals.
With regards to claim 11:
 	Davis discloses (Column 6, line 17-43) the liquid delivery system, as recited in claim 9, wherein the control signals are configured to:
 	close the master valve;
 	after the master valve closes, open a zone control valve connected between the mainline and a zone line; and
 	after the zone control valve opens, open the master valve to fill the mainline with a liquid to reach a fully charged state of the mainline.
With regards to claim 14:
 	Davis discloses the liquid delivery system, as recited in claim 9, further comprising:
 	a zone line (74); and
 	a zone control valve (72) between the mainline and the zone line, wherein the system controller is configured to generate an alert indicating a risk of leaks in the liquid delivery system in response to a determination of whether valves in the liquid delivery system are communicatively coupled to a central system (see Column 6, line 17 to Column 7, line 9).
With regards to claim 15:
 	Davis discloses (Column 4, line 57 to Column 5, line 23) the liquid delivery system, as recited in claim 9, wherein the system controller is configured to:
 	detect an event in the liquid delivery system;
 	identify a corresponding type of the event as a leak event type or a non-leak event type; and
 	adjust execution of a predetermined program for operating the liquid delivery system in response to detecting the event and the corresponding type being the leak event type.
With regards to claim 16:
 	Davis discloses (Column 4, line 57 to Column 5, line 23) the liquid delivery system, as recited in claim 15, wherein the system controller is further configured to:
 	disable the liquid delivery system (close the valve) in response to detecting the event and the corresponding type of the event being the leak event type.
With regards to claim 17:
  	Davis discloses (Column 4, line 57 to Column 5, line 23) the liquid delivery system, as recited in claim 9, wherein the system controller is further configured to:
 	detect an event in the liquid delivery system;
 	identify a corresponding type of the event as a leak event type or a non-leak event type; and
 	maintain scheduled operation of the liquid delivery system in response to detecting the event and the corresponding type being the non-leak event type.
With regards to claim 18:
 Davis discloses the liquid delivery system, as recited in claim 9, further comprising:
a fluid flow rate sensor (12’) in the mainline (80’), a fluid pressure sensor in the mainline, or a precipitation sensor proximate to the mainline.


With regards to claim 20:
 Davis discloses (refer to Fig. 1 above and Column 6, line 18-29) a liquid delivery system comprising:
means (12’, 14’, 70, 16’) for testing the liquid delivery system for leaks and generating a leak indicator based thereon; and
means (16’, 72) for releasing gas from a mainline of the liquid delivery system prior to the testing (by allowing the fluid flow path to become fully filled with fluid and for the fluid flow to reach its steady state prior to evaluating, Column 6, line 18-29).
With regards to claim 1:
In making and/or using the device of Davis, one would necessary perform a method for operating a liquid delivery system comprising:
testing the liquid delivery system for leaks and generating a leak indicator based thereon; and
prior to the testing, releasing gas from a mainline of the liquid delivery system.
With regards to claim 2:
Davis discloses the method, as recited in claim 1, wherein the releasing comprises:
closing a master valve (16’) between the mainline and a fluid source;
after closing the master valve, opening a zone control valve (72) connected between the mainline and a zone line; and
after opening the zone control valve, opening the master valve to fill the mainline with a liquid to reach a fully charged state of the mainline (Column 6, line 17-43).
With regards to claim 5:
Davis discloses the method, as recited in claim 1, further comprising:
generating an alert indicating a risk of leaks in the liquid delivery system in response to a determination of whether valves in the liquid delivery system are communicatively coupled to a central system (see Column 6, line 17 to Column 7, line 9).
With regards to claim 6:
Davis discloses the method, as recited in claim 1, further comprising:
selectively suspending a predetermined schedule for liquid delivery based on the leak indicator (Column 4, line 57 to Column 5, line 23).
With regards to claim 7:
Davis discloses the method, as recited in claim 1, further comprising:
detecting an event in the liquid delivery system;
identifying a corresponding type of the event as a leak event type or a non-leak event type; and
in response to detection of the event, disabling the liquid delivery system in response to the corresponding type being the leak event type or maintaining execution of a predetermined program by the liquid delivery system in response to the corresponding type being the non- leak event type (Column 4, line 57 to Column 5, line 23).
With regards to claim 8:
Davis discloses the method, as recited in claim 1, further comprising:
communicating metadata to a central system;
receiving sensor data from a sensor in the mainline; and
converting the sensor data from a sensor interface format selected from a plurality of sensor interface formats to the metadata (Column 6, line 3 to Column 7, line 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 9 above, and further in view of Klicpera (US 2014/0238511).
With regards to claim 19:
Davis discloses (refer to Fig. 2 below) the liquid delivery system, as recited in claim 9 (see rejected claim 9 above), further comprising:
an interface device (50) comprising:
a controller (14’);
an interface (not shown) coupled to the controller;
a sensor interface (not shown) configured to receive sensor data from a sensor (12’) in the mainline or in a zone line; and
a plurality of local system controller interfaces (54, 60, 62, 58, 56),
wherein a first local system controller interface of the plurality of local system controller interfaces is selected to be communicatively coupled to the system controller, wherein the controller is configured to convert the sensor data from a sensor interface format to the metadata, wherein the metadata includes pressure data and flow rate data.
Davis does not disclose a wireless interface coupled to the controller and configured to communicate metadata to a central system.

    PNG
    media_image2.png
    695
    867
    media_image2.png
    Greyscale

Fig. 2
 	Klicpera discloses (refer to Fig. 3 below and [0008]-[0009]) a water damage prevention system comprises a remotely controllable base station with shut-off/on mechanism (200) that is in wireless communication with a convenient remotely controller (400).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (50) of Davis in wireless communication with a controllable base station as taught by Klicpera to provide the system with the ability of remotely controlled for emergency situations (Klicpera, [0009]).
	Davis, as modified, discloses the liquid delivery system, as recited in claim 19.

    PNG
    media_image3.png
    1065
    844
    media_image3.png
    Greyscale

Fig. 3
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means” have been interpreted under 35 U.S.C. 112, sixth paragraph, coupled with functional language “for testing the liquid delivery system for leaks and generating a leak indicator based thereon”, and “for releasing gas from a mainline of the liquid delivery system prior to the testing” without reciting sufficient structure to achieve the function.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means for testing the liquid delivery system for leaks and generating a leak indicator based thereon” is corresponding to the “system controller, flow meter, master valve”, and “means for releasing gas from a mainline of the liquid delivery system prior to the testing” corresponding to “master valve and zone control valve”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 3-4, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753